Citation Nr: 1130372	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-35 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for goiter of the thyroid gland, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's claim for service connection for goiter of the thyroid gland, including as due to exposure to ionizing radiation.


FINDING OF FACT

In July 2011, prior to the Board's promulgation of a decision in the appeal, VA received a statement from the Veteran in which he expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal of the issue of entitlement to service connection for goiter of the thyroid gland, including as due to exposure to ionizing radiation, have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2010).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2010).

By a July 2011 statement, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to service connection for goiter of the thyroid gland, including as due to exposure to ionizing radiation.  The Board will therefore dismiss the appeal.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


